Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “230” and “240”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [31], Lines 2-3, “the floor-stop height extension 25 is slide further up second leg 40” should read “the floor-stop height extension 25 is slid further up second leg 40”.
Paragraph [41], Lines 3-4, “the first leg 20 to be disengage from pin mount 810” should read “the first leg 20 to be disengaged from pin mount 810”.
Paragraph [43], Line 5, “the first collar 920 is butted against the second collar 950” should read “the first collar 920 is abutted against the second collar 950”.  
Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities:  The claims are not numbered in Arabic numerals. Please refer to MPEP 608.01(i) "(f) If there are several claims, they shall be numbered consecutively in Arabic numerals.".  Appropriate correction is required.
Misnumbered claims a-p been renumbered 1-15.
Further, the claims filed 3/20/2020 do not correctly show the changes made from the claims filed 12/30/2019. It looks like a typographical error was made in changing the claim numbers into letters. Please clarify the intent of the amendment filed 3/20/2020 and make appropriate corrections. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bordenave (US 10,704,580 B2).
Regarding claim 1, Bordenave (Figures 1-7 and 13) teaches a device (connector apparatus 10) for assisting entry and exit from a wheelchair (wheelchair 14) comprising a support having a horizontal top rail (upper assembly 36 includes upper horizontal section 40), the top rail having a first end and a second end; a first leg (rear vertical section 44, rear vertical mounting section 52 and rear brace section 54 connecting the rear vertical mounting section 52 to the vertical section 50) depending downwardly from the first end; a second leg (front section 42 telescopically fitted in the front vertical section 48) arranged opposite and parallel to the first leg, the second leg depending downwardly from the second end; a bracket (lower barrel clamps 22) attached to the wheelchair, the bracket constructed to engage with a bottom of the first leg such that when the bracket and bottom of the first leg are engaged, the device may be used to enter or exit the wheelchair.
	Regarding claim 2, Bordenave further teaches at least one support strut (lower horizontal section 46) arranged below the top rail and extending between the first leg and the second leg.
	Regarding claim 3, Bordenave further teaches that a section of the second leg is retractable (see Figures 4-6).
Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Markiel (US 3,999,778 A).
	Regarding claim 1, Markiel (Figures 1-3) teaches a device (walker 10) for assisting entry and exit from a wheelchair (wheelchair 11) comprising a support having a horizontal top rail (spaced legs 18), the top rail having a first end (distal ends 19) and a second end; a first leg (end members 15 and lower bracket tube 39) depending downwardly from the first end; a second leg (column 13) arranged opposite and parallel to the first leg, the second leg depending downwardly from the second end; a bracket (brackets 16) attached to the wheelchair, the 
	Regarding claim 3, Markiel further teaches that a section of the second leg is retractable (see Figures 1-4).
	Regarding claim 10, Markiel further teaches that the bracket includes a first member (clamp member 43) rotatably connected to a second member (bracket member 47) wherein the first member is constructed to engage with the bottom of the first leg and the second member is constructed to be mounted on the frame (see Figures 1-3).
Allowable Subject Matter
Claims 11-15 are allowed.
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 teaches a dual pin block fixedly attached to the first leg near a bottom of the first leg, such that the bottom of the first leg extends below the dual pin block, the dual pin block further including a pin extending below the dual pin block and parallel to the first leg; a bracket attached to the wheelchair, the bracket including a first receiving feature and a second receiving feature, the first receiving feature constructed to receive the bottom of the first leg and the second receiving feature constructed to receive the pin, such that when the support is mounted on the bracket, the support is locked into a preferred position for exit from the wheelchair. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach wheelchairs safety devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611               

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611